TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00495-CV


In the Interest of R. A. Q.




FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NO. 09-3302-FC1, HONORABLE GEORGE E. HOLMES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant John Mark Quaak and appellee the Office of the Attorney General have
both filed motions to dismiss.  Quaak contends that the entire cause should be dismissed because the
OAG lacks standing to bring this case.  We deny Quaak's motion.  The OAG contends that this
appeal should be dismissed because Quaak on May 23, 2010, timely requested de novo review of the
associate judge's order, preventing the order from being final and appealable.  We grant the OAG's
motion and dismiss this appeal.  The cause may proceed at the trial court level.


  
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed on Appellee's Motion
Filed:   December 15, 2010